Citation Nr: 1760124	
Decision Date: 12/26/17    Archive Date: 01/02/18

DOCKET NO.  08-10 270	)	DATE
	)
	)

On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to an evaluation in excess of 40 percent for degenerative joint disease of the lumbar spine from November 30, 2010.

2.  Entitlement to an evaluation in excess of 20 percent for degenerative joint disease of the cervical spine from November 30, 2010.

3.  Entitlement to a higher initial rating for radiculopathy of the right lower extremity, evaluated as noncompensable evaluation from February 12, 2009 to April 9, 2012, and as 10 percent disabling from April 10, 2012.

4.  Entitlement to a higher initial rating for radiculopathy of the left lower extremity, evaluated as noncompensable from February 12, 2009 to April 9, 2012, and as 10 percent disabling from April 10, 2012.

5.  Entitlement to a higher initial rating for left upper extremity radiculopathy, evaluated as 10 percent disabling from June 9, 2014.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The Veteran served on active duty from November 1984 to March 1995.

This case initially came to the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  

In August 2009, the Veteran testified during a hearing before the undersigned that was conducted by videoconference.  A transcript of the hearing is of record. 

In September 2010 and March 2017, the Board remanded the Veteran's case to the RO via the Agency of Original Jurisdiction (AOJ) for further development.

In a June 2017 rating decision, the RO denied service connection for a left knee disability.  When the Veteran withdrew his claims for the enumerated issues currently on appeal in October 2017, he stated that he wanted to continue with the left knee claim, essentially disagreeing with the June 2017 decision.  The issue of entitlement to service connection for a left knee disability is referred to the AOJ for appropriate action, including provision of the requisite form needed for the Veteran to submit a notice of disagreement as to the denial of the claim for service connection for left knee disability.  38 C.F.R. §§ 3.155, 19.9(b) (2017).  


FINDING OF FACT

On October 19, 2017, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105 (2017).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the appellant has withdrawn this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.



ORDER

The appeal is dismissed.




		
D.J. DRUCKER
	Acting Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


